Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending for examination. Claims 1, 8, and 15 are independent. Claims 21-22 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed on 02/11/2021 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 6-9, 13-16, and 19-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Indiveri ("Neuromorphic VLSI Models of Selective Attention: From Single Chip Vision Sensors to Multi-chip Systems", hereinafter "Indiveri") in view of Sonnleithner et al. ("A Neuromorphic Saliency-Map based Active Vision System", hereinafter "Sonnleithner").


Regarding Claim 1
Indiveri discloses: A method comprising: 
receiving an input topographic map at a spiking neuromorphic hardware system ([Page 5353] “Neuromorphic vision systems are based on custom unconventional sensory devices that process images directly at the focal plane level. On page 5355, Indiveri further states “A set of topographic feature maps is extracted from the visual input.” Examiner interprets the Neuromorphic vision systems as spiking neuromorphic hardware system.);
([Page 5355] “A set of topographic feature maps is extracted from the visual input. All feature maps are normalized and combined into a master saliency map, which topographically codes for local saliency over the entire visual scene”); 
based on the saliency map, routing a first of the plurality of regions in order of saliency value ([Page 5355] “Different spatial locations then compete for largest saliency, based on how much they stand out from their surroundings. A WTA circuit selects this most salient location as the focus of attention. The WTA circuit is endowed with internal dynamics, which generate the shifts in attention based on a mechanism named inhibition of return (IOR) (a key feature of many selective attention systems) [26].” Examiner interprets the Winner-Take-All method as selecting the most salient regions (i.e. regions in order of saliency value.).); 
Indiveri does not explicitly disclose: suppressing the first of the plurality of regions; based on the saliency map, sequentially routing a predetermined number of the plurality of regions in order of saliency value.
However, Sonnleithner discloses in the same field of endeavor: suppressing the first of the plurality of regions ([Section 3] “In the experiments the selective attention system is expected to detect the rectangle that blinks with the highest frequency (i.e. the salient target) and ignore the two distractors blinking with a lower common baseline frequency.” Examiner interprets ignoring the low baseline frequency as suppressing.); and 
([Section 2 A. The Selective Attention Chip] “The net input current to the winner pixel therefore starts to decrease, and a new pixel is eventually selected. This self-inhibition, implements the “inhibition of return” (IOR) mechanism [21] which allows the network to sequentially select the most salient regions of input images, producing an attentional scan path [22].” Examiner interprets the IOR mechanism also described by Indiveri as sequentially routing regions in order of saliency.)
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the selective attention systems taught by Indiveri with the methods performed by the selective attention system taught by Sonnleithner. Doing so can implement a Winner-Take-All network with inhibition of return, to identify and sequentially select the most salient regions in the visual input (Abstract, Sonnleithner).

Regarding Claim 8
Indiveri discloses: A system comprising: a spiking neurosynaptic hardware system comprising a plurality of axons and neurons, the spiking neurosynaptic hardware system being adapted to: receive an input topographic map ([Page 5353] “Neuromorphic vision systems are based on custom unconventional sensory devices that process images directly at the focal plane level. On page 5355, Indiveri further states “A set of topographic feature maps is extracted from the visual input.” Examiner interprets the Neuromorphic vision systems as spiking neuromorphic hardware system.); receive a saliency map associating a saliency value with each of a plurality of regions of the input topographic map ([Page 5355] “A set of topographic feature maps is extracted from the visual input. All feature maps are normalized and combined into a master saliency map, which topographically codes for local saliency over the entire visual scene”); based on the saliency map, route a first of the plurality of regions in order of saliency value ([Page 5355] “Different spatial locations then compete for largest saliency, based on how much they stand out from their surroundings. A WTA circuit selects this most salient location as the focus of attention. The WTA circuit is endowed with internal dynamics, which generate the shifts in attention based on a mechanism named inhibition of return (IOR) (a key feature of many selective attention systems) [26].” Examiner interprets the Winner-Take-All method as selecting the most salient regions (i.e. regions in order of saliency value.).); 
Indiveri does not explicitly disclose: suppress the first of the plurality of regions; and based on the saliency map, sequentially route a predetermined number of the plurality of regions in order of saliency value.
However, Sonnleithner discloses in the same field of endeavor: suppress the first of the plurality of regions ([Section 3] “In the experiments the selective attention system is expected to detect the rectangle that blinks with the highest frequency (i.e. the salient target) and ignore the two distractors blinking with a lower common baseline frequency.” Examiner interprets ignoring the low baseline frequency as suppressing.); and based on the saliency map, sequentially route a predetermined number of the plurality of regions in order of saliency value ([Section 2 A. The Selective Attention Chip] “The net input current to the winner pixel therefore starts to decrease, and a new pixel is eventually selected. This self-inhibition, implements the “inhibition of return” (IOR) mechanism [21] which allows the network to sequentially select the most salient regions of input images, producing an attentional scan path [22].” Examiner interprets the IOR mechanism also described by Indiveri as sequentially routing regions in order of saliency.).
 It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the selective attention systems taught by Indiveri with the methods performed by the selective attention system taught by Sonnleithner. Doing so can implement a Winner-Take-All network with inhibition of return, to identify and sequentially select the most salient regions in the visual input (Abstract, Sonnleithner).

Regarding Claim 15
Indiveri discloses: A computer program product for dynamic multiscale routing, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a spiking neurosynaptic hardware system to cause the spiking neurosynaptic hardware system to perform a method comprising: receiving an input topographic map ([Page 5353] “Neuromorphic vision systems are based on custom unconventional sensory devices that process images directly at the focal plane level. On page 5355, Indiveri further states “A set of topographic feature maps is extracted from the visual input.” Examiner interprets the Neuromorphic vision systems as spiking neuromorphic hardware system.); receiving a saliency map associating a saliency value with each of a plurality of regions of the input topographic map ([Page 5355] “A set of topographic feature maps is extracted from the visual input. All feature maps are normalized and combined into a master saliency map, which topographically codes for local saliency over the entire visual scene”); based on the saliency map, routing a first of the plurality of regions in order of saliencyIBI-11901 value ([Page 5355] “Different spatial locations then compete for largest saliency, based on how much they stand out from their surroundings. A WTA circuit selects this most salient location as the focus of attention. The WTA circuit is endowed with internal dynamics, which generate the shifts in attention based on a mechanism named inhibition of return (IOR) (a key feature of many selective attention systems) [26].” Examiner interprets the Winner-Take-All method as selecting the most salient regions (i.e. regions in order of saliency value.).); 
Indiveri does not explicitly disclose: suppressing the first of the plurality of regions; and based on the saliency map, sequentially routing a predetermined number of the plurality of regions in order of saliency value.
However, Sonnleithner discloses in the same field of endeavor: suppressing the first of the plurality of regions ([Section 3] “In the experiments the selective attention system is expected to detect the rectangle that blinks with the highest frequency (i.e. the salient target) and ignore the two distractors blinking with a lower common baseline frequency.” Examiner interprets ignoring the low baseline frequency as suppressing.); and based on the saliency map, sequentially routing a ([Section 2 A. The Selective Attention Chip] “The net input current to the winner pixel therefore starts to decrease, and a new pixel is eventually selected. This self-inhibition, implements the “inhibition of return” (IOR) mechanism [21] which allows the network to sequentially select the most salient regions of input images, producing an attentional scan path [22].” Examiner interprets the IOR mechanism also described by Indiveri as sequentially routing regions in order of saliency.).
 It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the selective attention systems taught by Indiveri with the methods performed by the selective attention system taught by Sonnleithner. Doing so can implement a Winner-Take-All network with inhibition of return, to identify and sequentially select the most salient regions in the visual input (Abstract, Sonnleithner).

Regarding Claim 2
Indiveri in view of Sonnleithner discloses: The method of claim 1, further comprising: sequentially receiving additional input topographic maps at the spiking neuromorphic system ([Section 2 A. The selective Attention Chip and Fig 3], Sonnleithner “Figure 3 shows the block diagram of a SAC pixel: each pixel in the array receives as input sequences of spikes (e.g., which encode the saliency of the corresponding pixel in the visual scene);” Examiner interprets the input sequences from the DVS as input topographic maps (i.e. video sequences) that are sequentially received by the SAC chip.). 

Regarding Claim 6
Indiveri in view of Sonnleithner discloses: The method of claim 1, wherein the input topographic map comprises an image ([Section 2] Sonnleithner “The DVS is the 128 × 128 pixel sensor described in [12]. This sensor responds to temporal changes in the logarithm of local image intensity, thus encoding relative temporal changes in contrast, rather than absolute illumination (as in the conventional camera).” Examiner interprets the DVS in combinations with the camera as receiving an input topographic map and it comprising an image.).

Regarding Claim 7
Indiveri in view of Sonnleithner discloses: The method of claim 6, wherein the image comprises a frame of a video ([Section 2] Sonnleithner “The high-resolution camera (a Logitec C200 web cam) is interfaced to the workstation via a standard USB connection and provides a 640×480 pixels video stream The DVS is the 128 × 128 pixel sensor described in [12]. This sensor responds to temporal changes in the logarithm of local image intensity,” Examiner interprets the DVS in combinations with the camera as receiving an input topographic map and it comprising video sequences.).

Regarding Claim 21
([Section 3 and Fig 1], Sonnleithner “In the experiments the selective attention system is expected to detect the rectangle that blinks with the highest frequency (i.e. the salient target) and ignore the two distractors blinking with a lower common baseline frequency.” Examiner interprets the selective attention system using the pan-tilt-unit as a number of saccades computing a saliency map corresponding to changes in contrast of a moving scene and suppressing low salient frames.).

Regarding Claim 22
Indiveri in view of Sonnleithner discloses: The method of claim 21, further comprising sequentially suppressing each of theB4466132.15FH5237508.3ARC920160081US1 IBI-11901predetermined number of the plurality of regions after its routing ([Section 2 A. The Selective Attention Chip], Sonnleithner “The net input current to the winner pixel therefore starts to decrease, and a new pixel is eventually selected. This self-inhibition, implements the “inhibition of return” (IOR) mechanism [21] which allows the network to sequentially select the most salient regions of input images, producing an attentional scan path [22].” Examiner interprets the IOR mechanism as sequentially routing regions in order of saliency.)

Regarding Claim 9
(CLAIM 9 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM


Regarding Claim 13
(CLAIM 13 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM
6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 14
(CLAIM 14 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM
7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20


Claim 3-5, 10-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indiveri ("Neuromorphic VLSI Models of Selective Attention: From Single Chip Vision Sensors to Multi-chip Systems", hereinafter "Indiveri") in view of Sonnleithner et al. ("A Neuromorphic Saliency-Map based Active Vision System", hereinafter "Sonnleithner") and Andreopoulos et al. (US 9195903, hereinafter "Andreopoulos").

Regarding Claim 3
Indiveri in view of Sonnleithner discloses: The method of claim 1.
Indiveri in view of Sonnleithner does not explicitly disclose: further comprising: generating a plurality of representations of the input saliency map, each representation having a different resolution; based on the plurality of representations, determining the order of saliency value.
However, Andreopoulos discloses in the same field of endeavor: further comprising: generating a plurality of representations of the input saliency map, each representation having a different resolution (In Col 12 line 51, Andreopoulos states “In one embodiment, the saliency merge corelet 450 comprises multiple normalization and gain corelets 460. A normalization and gain corelet 460 normalizes resolution of a saliency map by routing neuronal firing events of each input pixel/axon to one or more output pixels/neurons, wherein the number of input and output pixels need not be identical.”); based on the plurality of representations, determining the order of saliency value (In Col 12 line 54, Andreopoulos states “In one embodiment, the saliency merge corelet 450 comprises multiple normalization and gain corelets 460. A normalization and gain corelet 460 normalizes resolution of a saliency map by routing neuronal firing events of each input pixel/axon to one or more output pixels/neurons, wherein the number of input and output pixels need not be identical.” Examiner interprets the normalized resolution of a saliency map by routing neuronal firing events as determining the order of saliency value.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Indiveri with Sonnleithner and Andreopoulos. Doing so insure each image frame is a distinct multi-scale pyramidal representation of the channel of the image frame. (Col 8 line 16, Andreopoulos).

Regarding Claim 4
Indiveri in view of Sonnleithner and Andreopoulos discloses: The method of claim 3, wherein determining the order of saliency value comprises: applying a Gaussian pyramid to the plurality of representations to determine a focus, the Gaussian pyramid having a fan-in (In col 9 line 63, Andreopoulos states “In one embodiment, the motion and saliency corelet 400 comprises multiple Gaussian pyramid corelets 410. Each channel 240 has at least one corresponding Gaussian pyramid corelet 410 for generating a Gaussian pyramid.” In Col 6 line 27, Andreopoulos states “All inputs 120 received by the corelet 100 are addressed. For example, each input 120 may be addressed by a corresponding index Input, wherein 0<j<I-1.” Examiner interprets the Gaussian pyramid corelets input as having fan in); backprojecting the focus over the plurality of representations (In Col 7 line 27, Andreopoulos states “The saliency system 200 extracts one or more salient features from an input Video 250 (FIG. 6) comprising an input sequence of image frames 250F (FIG. 6), wherein each image frame 250F has one or more channels of pixels. Based on the salient features extracted, the saliency system 200 determines one or more regions of interest in the input video 250. In one embodiment, the saliency system 200 comprises a transducer unit 210, a multi-scale spatio-temporal saliency corelet 220, and a synchronization unit 230.” Examiner interprets the image as a focus that is back projected.).

Regarding Claim 5 
Indiveri in view of Sonnleithner and Andreopoulos discloses: The method of claim 4, wherein the backprojecting comprises applying a fan- out corresponding to the fan-in (In Col 6 line 30, Andreopoulos states “The corelet 100 generates O outputs 130, wherein O is an integer greater than or equal to one. Each output 130 may represent a firing event generated by a neuron 11 of a sub corelet 110. Each output 130 may be routed to another corelet 100 or an external system, such as an external motor system. All outputs 130 generated by the corelet 100 are addressed. For example, each output 130 may be addressed by a corresponding index Output, wherein 0<k<O-1.” Examiner interprets the output 130 as a fan-out corresponding to the fan-in connection (i.e. inputs 120).).

Regarding Claim 10
(CLAIM 10 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM
3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 11
(CLAIM 11 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM
4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 12
(CLAIM 12 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM
5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vogelstein et al. ("A Multichip Neuromorphic System for Spike-Based Visual Information Processing") similarly describes using a neuromorphic system to perform salience detection (see Section 3.2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121